            Case 1:20-cv-01484-DAD-SAB Document 4 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   DANIEL RIVAS,                                        Case No. 1:20-cv-01484-DAD-SAB

 9                  Plaintiff,                            ORDER DIRECTING CLERK OF COURT
                                                          TO REISSUE NOTICE AND SERVE COPY
10           v.                                           OF ORDER ON LITIGATION
                                                          COORDINATOR AT CORRECTIONAL
11   JIM COOK, et al.,                                    TRAINING FACILITY, SOLEDAD

12                  Defendants.

13

14          Daniel Rivas (“Plaintiff”), a state prisoner, is proceeding pro se in this civil rights action

15 pursuant to 42 U.S.C. § 1983. Along with his complaint, Plaintiff filed an application to proceed

16 in forma pauperis in this action. On October 22, 2020, a notice issued to the California

17 Department of Corrections and Rehabilitation (“CDCR”) directing that a certified copy of

18 Plaintiff’s inmate prison trust account statement be filed within seventy-two hours. (ECF No. 3.)

19 The deadline has passed and Plaintiff’s prison trust account statement has not been received.
20          Accordingly, the Clerk of the Court is DIRECTED to reissue the notice to the CDCR to

21 submit a copy of Plaintiff’s trust account statement and to serve a copy of this order on the

22 litigation coordinator at the Correctional Training Facility, Soledad.

23
     IT IS SO ORDERED.
24

25 Dated:      October 30, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
